Pannell, Presiding Judge.
This is an appeal by a claimant in a workmen’s compensation case from the affirmance by the superior court of an award by the workmen’s compensation board, denying claimant’s compensation for her present disability. Claimant had suffered an injury arising out of and in the course of her employment to the shin of her leg just above the ankle, and had received compensation therefor. She sought additional compensation claiming she had not reached maximum improvement. The evidence on the hearing was amply sufficient to authorize a finding that her present disability was in no way related to the prior injury. The judgment is, therefore, affirmed.

Judgment affirmed.


Marshall and McMurray, JJ., concur.